Title: From George Washington to Clement Biddle, 3 March 1798
From: Washington, George
To: Biddle, Clement



Dear Sir,
Mount Vernon 3d Mar. 1798

Since writing to you on the 27th & 28th Ulto, your letter of the 22d has been received. I should be glad to know, as soon as you

are enabled to furnish me with the means of judging, whether it will be best to buy Oznabrigs or Ticklenbergs in Alexandria, or to send to Philadelphia for them; and to know it, I shall await the result of your enquiries and information.
I have already left it to your own judgment, to fix a period for selling the old Coach, and repeat it. You will have perceived however, that the expences thereon are accumulating; whilst, in all probability, the carriage is growing worse and worse in its appearance. The A/c wch has been exhibited for keeping it (if the charge is not unusual) must be paid—to me it appears very high.
I prefer having the Encyclopedia (second set) bound in gilt calf and I hope it will be done neatly: and when put into your hands and the A/c rendered to me, the money shall be immediately paid. The sooner I could receive them, the more agreeable it would be to me.
I have already employed a young man to come to me as a Clerk: but a blacksmith, if one of good appearance & character could be ⟨had as a⟩ redemptioner, it would suit me well, provided he was well acquainted with the construction of farming implements, Shoeing horses, &ca. With esteem ⟨& regard⟩ I am Dear Sir Your Obedt ⟨Hble Servt⟩

Go: Washington

